Citation Nr: 1611430	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  08-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating prior to April 21, 2009, and in excess of 10 percent thereafter for a left knee condition.

2.  Entitlement to payment of additional compensation benefits for a dependent spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 and an administrative decision issued in October 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Per her request, a Board hearing before a Veterans Law Judge sitting at the RO was scheduled for December 2009 and December 2011, but such were cancelled by the Veteran.  As such, her request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

With regard to the Veteran's claim for a higher rating for a left knee condition, in a July 2009 rating decision, the AOJ granted a 10 percent rating, effective April 21, 2009.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, this issue remains in appellate status and is characterized as set forth on the title page of this decision.

The Board observes that the Veteran had previously perfected an appeal regarding the issue of entitlement to service connection for posttraumatic stress disorder; however, prior to certification to the Board, she withdrew such issue from appellate status in a March 2008 statement.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  Therefore, this issue is not properly before the Board.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to ascertain the current nature and severity of her service-connected left knee condition.  In this regard, the Board notes that the Veteran's most recent VA examination was performed in April 2009, nearly seven years ago.  However, in the Veteran's February 2016 appellate brief, the Veteran's representative indicated that the April 2009 VA examination report was not representative of the Veteran's current condition.  In light of this, and the lack of additional medical evidence adequately addressing the level of impairment caused by her service-connected left knee condition since her last examination, the Board finds that a remand is necessary in order to schedule her for a new examination in order to assess the current nature and severity of her service-connected left knee condition. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, the AOJ should associate any updated VA treatment records from the New York Harbor Health Care System dated from April 2009, with the Veteran's claims file.  The AOJ should also give the Veteran the opportunity to identify any outstanding private treatment records referable to her appeal.

Finally, with regard to the remaining issue on appeal, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  Specifically, in an October 2015 administrative decision, the RO denied the Veteran's claim of entitlement to payment of additional compensation benefits for a dependent spouse.  Thereafter, in December 2015, the Veteran entered a notice of disagreement with the decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for the issuance of a statement of the case as to this issue is necessary.  Manlincon, supra.  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her representative with a statement of the case regarding the issue of entitlement to payment of additional compensation benefits for a dependent spouse.  Advise them of the time period in which to perfect her appeal.  Only if the Veteran perfects her appeal of this issue in a timely fashion, return the case to the Board for its review, as appropriate.

2.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to her claim.  VA treatment records from the VA New York Harbor Health Care System, dated to April 21, 2009, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request authorization to obtain any outstanding private medical records pertinent to her claim.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination in order to determine the current nature and severity of her left knee condition.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether the Veteran's left knee joint was ankylosed. 

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the left and/or right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the left and/or right knees.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a higher rating should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



